Citation Nr: 0611827	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-35 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2004 rating decision by 
the St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's reopened claims for service connection for 
bilateral hearing loss and tinnitus.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board will therefore undertake a de novo 
review of the new and material evidence issue.


FINDINGS OF FACT

1.  The evidence submitted since the June 2003 rating 
decision is neither cumulative nor redundant, and, when 
viewed in the context of the entire record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claims.

2.  The veteran sustained bilateral hearing loss as a result 
of active military service.  

3.  The veteran sustained tinnitus as a result of active 
military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).

2.  The criteria for the establishment of service connection 
for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002). 38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.385 (2005). 

3.  The criteria for the establishment of service connection 
for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

In view of the favorable decisions on the claims on appeal, 
any notification or assistance deficiency by VA represents 
nothing more than harmless error and there is no prejudice in 
adjudication of the appeals.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims ("Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which placed two additional duties upon the 
VA.  Under Dingess/Hartman v. Nicholson, VA must also provide 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claims of service connection are 
being granted, the RO will, upon issuance of this decision, 
assign disability ratings and an effective date for service 
connection for each claim.  Proceeding with the appeals 
presently does not therefore inure to the veteran's 
prejudice.

The Petition to Reopen the Claims

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board must 
consider the question of whether new and material evidence 
has been received because the submission of such evidence 
establishes the Board's jurisdiction to reach the underlying 
claims and adjudicate the claims de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  See Barnett, supra..  Further analysis, 
beyond consideration of whether the evidence received is new 
and material, is neither required nor permitted.  Id. at 
1384; See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the veteran's claim to reopen was filed in 
September 2003.  The revised regulations require that 
evidence raise a reasonable possibility of substantiating the 
claim in order to be considered "new and material," and 
define material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a) (2005).  The credibility of the evidence 
is presumed for the purpose of reopening.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

It is determined that since the June 2003 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claims.  New evidence consists of medical evidence 
linking the veteran's diagnosed hearing loss and tinnitus to 
his military service and lay evidence supporting the 
veteran's claims of exposure to noise in-service and 
continuity of symptomatology since service.  In the June 2003 
decision, the evidence did not establish a relationship 
between the veteran's hearing loss and his military service.  

This evidence is not cumulative and redundant.  It had not 
been submitted prior to the June 2003 decision.  The newly 
received evidence is material because it provides evidence 
towards substantiation of the claims, not previously of 
record.  Accordingly, the claims are reopened, and must be 
considered in light of all the evidence, both old and new.

Merits of the Claims

The veteran contends that contrary to the RO's finding, the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are warranted.  Having 
considered the veteran's contentions in light of the record 
and the applicable law, the Board will grant the benefits 
sought under the "benefit-of-the-doubt" rule, which 
provides that where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant is to prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The veteran argues that he incurred bilateral hearing loss 
and tinnitus as a result of noise exposure during active 
military service.  The evidence is in equipoise and the 
appeals will be granted.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  To establish service connection, 
there must be: (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Pond 
v. West, 12 Vet. App. 341, 346 (1999). 

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

Bilateral Hearing Loss

The veteran's service records show he served as a cannoneer 
for seven months, from December 1967 to June 1968 in Vietnam.  
The veteran submitted photos of himself next to large guns.  
He also states that his sleeping quarters were located near a 
firing range.  

In a statement dated August 2003, Mr. S.L.S. stated that he 
was the chief of the howitzer unit in Vietnam to which the 
veteran was assigned.  The veteran's service records confirm 
the assignment.  Mr. S.L.S. described the veteran's 
environment as a member of his crew as an "intensely noisy 
environment."  He stated that they used M110 8-inch self-
propelled howitzers which were the largest caliber of cannon 
artillery in the Army at that time.  He confirmed that 
protective hearing equipment was neither issued nor 
encouraged.

The statement further described the veteran's daily routine 
as shooting from 25-100 rounds with missions ranging from 
harassment and interdiction fires at night to infantry 
insertion preparatory missions to full contact missions.  He 
described having the immediate response counter battery 
mission for the base, which meant immediately manning guns 
and returning fire at preplanned targets when the base was 
attacked by mortar or rocket fire.  He stated that his gun 
crew members, including the veteran, lived within sight of 
their guns 24 hours a day and spent all their time either 
shooting or preparing ammunition and equipment for fire 
missions.  He also confirmed that the sleeping bunkers were 
adjacent to the guns.

A February 2004 VA audiological exam revealed moderate to 
severe sensorineural loss at 3000-8000 Hz in the right ear 
and moderate to moderately severe sensorineural loss at the 
same frequency in the left ear.  The examiner stated that it 
was not at least as likely as not that the veteran's hearing 
loss and tinnitus are related to his military service because 
his hearing was normal on entrance and exit from service and 
there is no medical record of this complaint offered close to 
leaving the service.

The veteran, however, provided two private medical opinions 
from his treating physicians linking his hearing loss to his 
military service.  In a letter dated September 2004, Dr. 
E.M.E. stated that the veteran's audiological examinations 
show bilateral high frequency hearing loss in the 4000-8000 
range and that other frequencies show a 20 percent loss.  He 
opined that both the veteran's hearing loss and tinnitus are 
likely due to acoustic trauma associated with the veteran's 
military experience and artillery duties.  In a statement 
dated August 2004, Dr. J.E.F. opined that the veteran's 
hearing loss was caused by, or at least related to, the 
excessive noise exposure he experienced in-service.

Two lay statements were also submitted in April 2005 
attesting to the veteran's progressive hearing loss since his 
military service.  The veteran's mother stated that since 
birth, the veteran had no hearing problems; however, upon his 
return from Vietnam it was noticeable that he had hearing 
problems.  She described having to repeat herself frequently 
and having to have the television turned up very loud in 
order for him to hear her.  Another statement was submitted 
by a friend of the veteran since high school.  He confirmed 
that upon the veteran's return from service, the veteran 
complained of ringing in the ears and poor hearing.  He 
stated the veteran often did not hear what his friends were 
saying to him during normal conversation.  The friend stated 
that they referred to the problem as "artillery ears." 

By statute, the Board is required to consider all 
information, including all lay and medical evidence of record 
in a case before it.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the veteran.  See 38 U.S.C.A. 
§5107(b) (2002); 38 C.F.R. § 3.102 (2005).  

In this case, with respect to a competent medical opinion 
linking the veteran's hearing loss to his military service, 
the evidence is in equipoise.  There is also competent 
evidence of continuity of symptomatology based on the lay 
statements provided by the veteran, his mother and friend.  
Therefore, the veteran is entitled to have the benefit of the 
doubt resolved in his favor.  See 38 U.S.C.A. § 5107 (2002).  
Accordingly, the Board finds that the veteran has bilateral 
hearing loss as a result of his military service.

Tinnitus

At the veteran's February 2004 VA audiological examination, 
he reported bilateral constant tinnitus beginning during his 
military service.  He specifically described significant 
military noise exposure, small arms fire, artillery, 8-inch 
guns and rockets.  The veteran indicated that he did not have 
hearing protection.  The veteran denied significant post-
service occupational or recreational noise exposure.  He was 
unsure of any singular precipitating events, but attributed 
the onset of his tinnitus to military noise exposure.  The 
veteran described the tinnitus as a constant buzz, medium 
loud to very loud.  He further denied any other history of 
trauma to his ears, noise exposure, or infections of a severe 
degree.

Such account is entirely consistent with the circumstances, 
conditions, and hardships of his service, despite the lack of 
any official record of documented in-service tinnitus.  See 
38 U.S.C.A. § 1154(b) (2002); see also Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).

Tinnitus is readily observable by laypersons and does not 
require medical expertise to establish its existence, 
although such was confirmed during the February 2004 VA 
medical examination.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  As such, the Board finds that the veteran has a 
current diagnosis of tinnitus.

In regard to the third element of service connection, namely 
a nexus between the claimed condition and military service, 
the Board finds that the veteran has demonstrated continuity 
of tinnitus symptomatology following his service discharge.  
Specifically, the veteran, as a layperson, is competent to 
testify regarding the existence of tinnitus and the duration 
of such symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Charles, supra.

At his February 2004 VA examination, the veteran specifically 
indicated that his tinnitus symptomatology began during his 
military service and has continued to exist to the present 
time.  Further, in addition the veteran's statements, the two 
April 2005 statements from the veteran's mother and a friend 
both attest to the veteran's continuous symptoms since his 
military service.

Because the veteran is diagnosed with tinnitus, and competent 
and credible testimony has been adduced indicating that the 
disorder has been present since active service, further 
factual development would not assist this inquiry and the 
benefit-of-the-doubt rule will be applied.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


